IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 39936/39937

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 365
                                                )
       Plaintiff-Respondent,                    )     Filed: February 14, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
BRANDON CHARLES HARRIS,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order revoking probation and requiring execution of concurrent unified seven-
       year sentence with three-year determinate term for burglary and five-year
       sentence with two-year determinate term for eluding a police officer, affirmed;
       order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge
                                  and MELANSON, Judge

PER CURIAM
       In these consolidated appeals, Brandon Charles Harris pled guilty to burglary (docket
number 39936). Idaho Code §§ 18-1401-1403. Harris also pled guilty to eluding a police officer
(docket number 39937).     I.C. § 49-1404(1), (2)(a) and/or (c).    The district court imposed
concurrent unified sentences of seven years, with three years determinate, for burglary and five
years, with two years determinate for eluding a police officer, and retained jurisdiction.
Following the period of retained jurisdiction, the district court suspended the sentences and
placed Harris on supervised probation for four years. Harris admitted to violating the terms of
his probation two times with the district court again placing him back on probation. Harris

                                               1
admitted to violating his probation a third time and the district court revoked his probation and
remanded Harris to the Bannock County Jail and ordered that he attend rehabilitation classes.
After completion of the classes, Harris was again placed on probation for four years.
Subsequently, Harris admitted to violating several terms of the probation for a fourth time, and
the district court consequently revoked probation and ordered execution of the concurrent
original sentences. Harris filed an Idaho Criminal Rule 35 motion, which the district court
denied. Harris appeals, contending that the district court abused its discretion by executing his
underlying concurrent sentences, without any reduction. Harris also contends that the district
court abused its discretion by denying his Rule 35 motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Harris’s Rule 35 motion, we conclude no
abuse of discretion has been shown.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Harris’s original


                                                2
sentences without modification, or denying his Rule 35 motion. Therefore, the order revoking
probation and directing execution of Harris’s previously suspended sentences is affirmed and the
district court’s order denying Harris’s Rule 35 motion is affirmed.




                                                3